/8520DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/19/2020 has been entered. Claims 1 and 3-26 are pending in the application. Applicant’s arguments, filed 01/19/2021, with respect to the rejections of claims 1 and 3-26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations in claims 3 and 4 of “nearly 90°” is indefinite because the term “nearly” is defined to mean “very close to; almost.” Applicant’s specification does not provide a definition for the term and it is unclear what values applicant considers to be “nearly 90°.” For purposes of examination, the recitation of “nearly 90°” will be interpreted to mean --almost 90°--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 14-15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adema (20130344996) in view of Studier (7607666).

 	Regarding claim 1, Adema (Figures 1-18) teaches a ball return device comprising: a body (101, 401) (Para. 0064) having a flat and contiguous front surface configured to return a soccer ball incident thereon, a top, a bottom, a first side edge, a 
 	Adema does not teach the first beam extending along a length the back surface parallel and proximate to the top, and the second distance being smaller than the first distance (Col. 4, Lines 20-38).
 	Studier (Figures 1-5) teaches the first beam extending along a length the back surface parallel and proximate to the top, and the second distance being smaller than the first distance (Col. 4, Lines 20-38).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Adema with the second distance being smaller than the first distance as taught by Studier as a means of providing a game rebound apparatus with long leg and a short leg to provide for an inclined outer surface of the rebound apparatus (Studier: Col. 4, Lines 32-38)


	Regarding claim 3, the modified Adema (Figures 1-18) teaches a ball return device comprising: a first beam (Fig. 4, Part No. 402) (Para. 0066) projecting a first distance from the back surface, and a second beam (Fig. 4, Part No. 402) extending along a length of the back surface.
0 relative to the underlying surface when the first beam and the second beam are positioned against a vertical anchoring mechanism oriented at an angle of nearly 90o relative to an underlying surface.  
	Studier (Figures 1-5) teaches a relative relationship between the first distance of the first beam and the second distance of the second beam orients the front surface at an angle of less than 900 relative to the underlying surface when the first beam and the second beam are positioned against a vertical anchoring mechanism oriented at an angle of nearly 90o relative to an underlying surface (Col. 4, Lines 20-38).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with a relative relationship between the first distance of the first beam and the second distance of the second beam orients the front surface at an angle of less than 900 relative to the underlying surface when the first beam and the second beam are positioned against a vertical anchoring mechanism oriented at an angle of nearly 90o relative to an underlying surface as taught by Studier as a means of providing a game rebound apparatus with long leg and a short leg to provide for an inclined outer surface of the rebound apparatus (Studier: Col. 4, Lines 32-38).


	Regarding claim 4, the modified Adema (Figures 1-18) teaches a ball return device comprising: a first beam (Fig. 4, Part No. 402) (Para. 0066) projecting a first 
 	The modified Adema does not teach a relative relationship between the first distance of the first beam and the second distance 2of the second beam orients the front surface at an angle of greater than 900 relative to the underlying surface when the first beam and the second beam are positioned against a vertical anchoring mechanism oriented at an angle of nearly 90 relative to an underlying surface.  
	Studier (Figures 1-5) teaches a relative relationship between the first distance of the first beam and the second distance 2of the second beam orients the front surface at an angle of greater than 900 relative to the underlying surface when the first beam and the second beam are positioned against a vertical anchoring mechanism oriented at an angle of nearly 90 relative to an underlying surface (Col. 4, Lines 20-38).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with a relative relationship between the first distance of the first beam and the second distance 2of the second beam orients the front surface at an angle of greater than 900 relative to the underlying surface when the first beam and the second beam are positioned against a vertical anchoring mechanism oriented at an angle of nearly 90 relative to an underlying surface as taught by Studier as a means of providing a game rebound apparatus with long leg and a short leg to provide for an inclined outer surface of the rebound apparatus (Studier: Col. 4, Lines 32-38).





 	Regarding claim 7, the modified Adema (Figures 1-18) teaches the ball return device has a first attachment mechanism (651, 656) (Para. 0067, 0069) positioned at a first end of the body and a second attachment mechanism (651, 656) (Para. 0067, 0069) positioned at a second end of the body.  


	Regarding claim 8, the modified Adema (Figures 1-18) teaches a handle (Fig. 4, Part No. 407).  


	Regarding claim 9, the modified Adema (Figures 1-18) teaches an angle between the ground surface and the front surface is variable.
 	It is noted that an angle the ground surface and the front surface of Adema can be varied by placing the beams of Adema against a fence or other anchor at different points along the fence or anchor.

  


 
	Regarding claim 11, the modified Adema (Figures 1-18) teaches the body includes a joining mechanism (504) (Para. 0069) configured to enable the ball return device to be joined with another ball return device.  

  
 	Regarding claim 14, the modified Adema (Figures 1-18) teaches an angle between the ground surface and the front surface is set so that it rebounds a ball incident on the front surface with a spin that mimics a ball spin of an incoming pass.  
 	It is noted that the prior art of Adema is fully capable of performing the intended use limitation of claim 14.


	Regarding claim 15, the modified Adema (Figures 1-18) teaches the bottom of the body is configured to abut an underlying surface that is a grass field (Para. 0021-0022).  



 	Adema does not teach the first beam extending along a length the back surface parallel and proximate to the top, the second distance being smaller than the first distance.
 	Studier (Figures 1-5) teaches the first beam extending along a length the back surface parallel and proximate to the top, and the second distance being smaller than the first distance (Col. 4, Lines 20-38).



	Regarding claim 21, Adema (Figures 1-18) teaches a ball return device comprising: a body (101, 401) (Para. 0064) having a flat and contiguous front surface configured to return a ball incident thereon, a back, a top, a bottom, a first side edge, and a second side edge (See figures 1 and 4), a first beam (Fig. 4, Part No. 402) (Para. 0066) projecting a first distance from a back surface, and a second beam (Fig. 4, Part No. 408) extending along a length of the back surface, proximate to the bottom, in a direction parallel to the first beam (409), the second beam (408) projecting a second distance from the back surface, the body being configured to be positioned at an angle to, and coincident with, an underlying ground surface so that at least one of the top and the bottom are coincident with the underlying ground surface, the body being further configured to cooperate with an attachment mechanism (651, 656) (Para. 0067, 0069) configured to attach the body to an external anchoring mechanism so that a portion of the body abuts the external anchoring mechanism.
 	Adema does not teach the first beam projecting parallel and proximate to the top, and the second distance being smaller than the first distance.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Adema with the second distance being smaller than the first distance as taught by Studier as a means of providing a game rebound apparatus with long leg and a short leg to provide for an inclined outer surface of the rebound apparatus (Studier: Col. 4, Lines 32-38).


Claims 6, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adema in view of Studier, further in view of Stephenson (20090181810).

	Regarding claims 6, 19, and 22, the modified Adema (Figures 1-18) teaches an attachment mechanism (651, 656) (Para. 0067, 0069).
 	The modified Adema does not teach an attachment mechanism that is a combination of a strap and a ratchet.  
	Stephenson (Figures 1-8) teaches the attachment mechanism (Fig. 2, Part No. 44) is a combination of a strap and a ratchet (Para. 0031).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with the attachment mechanism is a combination of a strap and a ratchet as taught by Stephenson as a means of facilitating rapid attachment to and detachment of a ball return device to a support (Stephenson: Para. 0031).

Claims 12, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adema in view of Studier, further in view of Stewart (4588190).

	Regarding claims 12, 20, and 23, the modified Adema (Figures 1-18) teaches an attachment mechanism configured to attach the body to an external anchoring mechanism that is a chain-link fence, wherein a portion of the attachment mechanism (656) (Para. 0067, 0069) is configured to pass through one or more of chain links of the chain-link fence.
 	It is noted that the prior art of Adema is fully capable of performing the intended use limitations of claims 12, 20, and 23. If there is any doubt with the rejection of claim 12 over Adema, claim 12 is also being rejected over Adema in view of Stewart.
 	Stewart (Figures 1-7) teaches an attachment mechanism configured to attach the body to an external anchoring mechanism that is a chain-link fence (Col. 2, Lines 51-57), wherein a portion of the attachment mechanism (56,57) is configured to pass through one or more of the chain links of the chain-link fence (Col. 3, Lines 46-66).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with an attachment mechanism configured to attach the body to an external anchoring mechanism that is a chain-link fence as taught by Stewart as a means of mounting a rebound apparatus securely to a support (Stewart: Col. 3, Lines 46-66).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adema in view of Studier, further in view of Cheftel (3502330).

	Regarding claim 13, the modified Adema (Figures 1-18) teaches an attachment mechanism (656) (Para. 0067, 0069) configured to attach the body to an external anchoring mechanism that is a post.
 	It is noted that the prior art of Adema is fully capable of performing the intended use limitations of claim 13 as the “attachment mechanism” of Adema can be attached to an external anchoring mechanism, where the term “attached” is being interpreted under broadest reasonable interpretation (BRI) to mean “joined; fastened; connected to something.”
 	The modified Adema does not teach a portion of the attachment mechanism is configured to wrap partially around the post.
	Cheftel (Figures 1-27) teaches external anchoring mechanism is a post (Fig. 1, Part No. 18) and a portion of the attachment mechanism (Fig. 1, Part No. 12) is configured to wrap partially around the post (Fig. 1, Part No. 18) (Col. 3, Lines 42-61). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with external anchoring mechanism is a post and a portion of the attachment mechanism is configured to wrap partially around the post as taught by Cheftel as a means of mounting a ball return device to a structure at a desired angle (Cheftel: Col. 3, Lines 23-36).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adema in view of Studier, further in view of Naccarato (5277430).

	Regarding claim 16, the modified Adema (Figures 1-18) teaches an attachment mechanism (656) (Para. 0067, 0069) configured to attach the body to a garage door.  
	It is noted that the prior art of Adema is fully capable of performing the intended use limitations of claim 16 as the “attachment mechanism” of Adema can be attached to a garage door, where the term “attach” is being interpreted under broadest reasonable interpretation (BRI) to mean “joined or connected to something.” If there is any doubt with Adema being capable of performing the limitation of claim 16, claim 16 is also being rejected over Adema in view of Naccarato.
	Naccarato (Figures 1-3) teaches the external anchoring mechanism is a garage door (Col. 3, Lines 8-35).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with the external anchoring mechanism is a garage door as taught by Naccarato as a means of supporting a goal net to a domestic garage for recreational and training purposes (Naccarato: Col. 3, Lines 8-35).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adema in view of Studier, further in view of Block (20150105186).

Regarding claim 17, the modified Adema (Figures 1-18) teaches an attachment mechanism (656) (Para. 0067, 0069) configured to attach the body to a doorjamb.
	It is noted that the prior art of Adema is fully capable of performing the intended use limitations of claim 17 as the “attachment mechanism” of Adema can be attached to a doorjamb, where the term “attach” is being interpreted under broadest reasonable interpretation (BRI) to mean “joined or connected to something.”. If there is any doubt with Adema being capable of performing the limitation of claim 17, claim 17 is also being rejected over Adema in view of Block.
	Block (Figures 1-5) teaches the external anchoring mechanism is a doorjamb (14) (Para. 0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with the external anchoring mechanism is a doorjamb as taught by Block as a means of mounting a rebounding surface to a support surface (Block: Para. 0028).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Adema in view of Studier, further in view of Mazloompour (20060121429).

 	Regarding claims 24-26, the modified Adema teaches a first beam (Fig. 4, Part No. 402) (Para. 0066) and a second beam (Fig. 4, Part No. 402).
 	The modified Adema does not teach a length that at least one of the first beam and the second beam extends along the back surface is from the first side edge to the second side edge.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Adema with the length that at least one of the first beam and the second beam extends along the back surface is from the first side edge to the second side edge as taught by Mazloompour as a means of providing transverse protrusions from a back surface or a ball rebounding apparatus (Mazloompour: Para. 0029).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711